NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAMON ALBERTO MIRAMONTES-                       No.    18-73153
AVILA, AKA Francisco Luna Lopez, AKA
Martin Lopez-Aros, AKA Francisco                Agency No. A092-438-104
Martinez-Lopez, AKA Franciso Luna
Martinez-Lopez, AKA Ramon Miramontes,
AKA Ramon Alberto Miramontes, AKA               MEMORANDUM*
Ramon Miramontes-Avila, AKA Ramon
Miramontes-Ceballos,

                Petitioner,
  v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

       Ramon Alberto Miramontes-Avila, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge’s decision denying his application for deferral of removal

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Lopez v. Sessions, 901 F.3d 1071, 1074 (9th Cir. 2018). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Miramontes-

Avila failed to establish it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Andrade v.

Lynch, 798 F.3d 1242, 1245 (9th Cir. 2015) (substantial evidence supported denial

of deferral of removal under CAT where petitioner failed to show more likely than

not he would be subjected to torture upon return); Delgado-Ortiz v. Holder, 600

F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and crime in

Mexico not particular to petitioners was insufficient to establish CAT relief).

      Miramontes-Avila’s contention that the immigration judge lacked

jurisdiction over his proceedings is foreclosed by Karingithi v. Whitaker, 913 F.3d

1158, 1160-62 (9th Cir. 2019) (notice to appear need not include time and date of

hearing to vest jurisdiction in the immigration court).

      PETITION FOR REVIEW DENIED.




                                           2                                    18-73153